Citation Nr: 1720431	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1972 in the United States Army, to include service in Vietnam. He had additional reserve service until 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing in Washington, D.C. A transcript of the hearing is included in the electronic claims file.

In March 2014 and February 2016, the Board remanded the claim for further development.  In September 2016, the Board issued a decision, which was appealed to the United States Court of Appeals for Veterans Claims.  In March 2017, the parties to the appeal filed a Joint Motion for Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In February 2016, the Board remanded the matter for additional development. Specifically, the Board ordered an addendum opinion to the June 2015 VA examination which found no nexus between the Veteran's hypertension and his service. The February 2016 remand ordered that the examiner discuss how the National Academy of Sciences report pertaining to Agent Orange exposure applies to "the specific nature of the Veteran's herbicide exposure, the course of his hypertension, and any post-service risk factors."

In September 2016, the Board denied service connection for hypertension concluding there the Veteran's hypertension was likely not related to service.

In March 2017, the Court indicated that the March 2016 VA examiner cited a National Academy of Sciences report which noted only "limited or suggestive evidence of association" between herbicide exposure and hypertension. The Court found that the opinion was insufficient to provide a 50% or greater certainty of a causal link between the Veteran's hypertension and his service. See Polovick v. Shinseki, 23 Vet. App. 48 55 (2000). Additionally, the examiner failed to discuss how the report applies to the specific nature of the Veteran's exposure, the course of his hypertension, and any post-service risk factors; therefore, he did not provide this information as per the February 2016 Board order. See Stegall v. West, 11 Vet.App. 268, 271 (1998). Rather, the examiner denied service connection solely on the fact that VA did not find hypertension to be a presumptive condition.

Accordingly, the case is REMANDED for the following action:

1. If available, obtain additional medical comment from the June 2015 and March 2016 VA examiner, Dr. C. W., or a similarly qualified professional, on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension is related to service.

The examiner should specifically address the following questions in the etiology opinion:

(a) Is it at least as likely as not (i.e. at least equally probable) that the Veteran's diagnosed hypertension was either (1) caused or (2) aggravated by his PTSD? Why do you say so?

(b) Is it at least as likely as not (i.e. at least equally probable) that the Veteran's diagnosed hypertension was either (1) caused or (2) aggravated by any current medications or treatments taken for his PTSD? Why do you so?

(c) Is it at least as likely as not (i.e. at least equally probable) that the Veteran's diagnosed hypertension was either (1) caused or (2) aggravated by exposure to herbicide agents, such as Agent Orange? Why do you say so?

(d) If it is possible to obtain the National Academy of Sciences report, comment on any relevant findings in relation to the Veteran's contentions regarding the etiology of his hypertension as it pertains to presumed exposure to Agent Orange. 

In answering the question, the examiner must directly address the NAS report titled Determinations Concerning Illnesses Discussed in the National of Sciences Report: Veterans and Agent Orange: Update 2012 and discuss how the report applies to the specific nature of the Veteran's exposure, the course of his hypertension, and any post-service risk factors.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




